Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162505 & (65)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  DEREK SHAW,                                                                                           Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 162505
                                                                    COA: 352851
                                                                    Sanilac CC: 14-035535-DM
  ELIZABETH SHAW,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the December 10, 2020 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2021
         b0322
                                                                               Clerk